—In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals from an order of protection of the Family Court, Suffolk County (McElligott, J.), entered March 13, 1995, which, after a hearing, inter alia, directed him to refrain from any acts of physical violence toward the wife and to remain away from the marital residence until March 13, 1996.
Ordered that the order is affirmed, with costs.
The evidence adduced at the hearing demonstrated that the granting of an order of protection was not improper (see, Merola v Merola, 146 AD2d 611; Kilmer v Kilmer, 109 AD2d 1004; Matter of Leffingwell v Leffingwell, 86 AD2d 929). The record amply demonstrates that the husband conducted himself in an offensive and frightening manner toward the wife. Thus, it is clear that an order directing him to stay away from the marital residence was reasonably necessary to provide meaningful protection and to eliminate the root of the family disturbance (see, Matter of Greene v Greene, 216 AD2d 393; Matter of Brown v Brown, 185 AD2d 812; Matter of Leffingwell v Leffingwell, supra). Rosenblatt, J. P., Ritter, Hart and Krausman, JJ., concur.